        Case 4:20-cr-00032-BMM Document 40 Filed 02/24/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                  Case No. CR 20-32-GF-BMM
                                                    CR 12-90-GF-BMM
                Plaintiff,

vs.                                                  ORDER

FRANKLIN TROY CAPLETTE,

               Defendant.

      Upon Motion of Defendant Franklin Troy Caplette for his in person

appearance at his Sentencing Hearing and Revocation Hearing, there being no

objection from the Government;

      IT IS HEREBY ORDERED that the Defendant shall appear in person for his

Sentencing and Revocation Hearings scheduled in this matter on February 25,

2021, at 3:00 p.m.

      DATED this 24th day of February, 2021.




                                     1
